IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN GAY,                            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0428

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 11, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

John Gay, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.